Citation Nr: 0611221	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
major depression; and an April 2002 rating decision that 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

The Board acknowledges that the veteran's substantive appeal 
as to his TDIU claim, while timely signed and dated, was not 
forwarded to the RO prior to expiration of the 60-day period 
following issuance of a statement of the case on that issue.  
However, in light of the veteran's justifiable reliance on 
the Board's acceptance of his appeal, as indicated in a 
November 2003 remand, as well as subsequently dated VA 
correspondence, the Board finds that the issue is appropriate 
for appellate consideration at this time.


FINDINGS OF FACT

1.  The veteran's major depression is manifested by 
complaints of depression, anxiety, lack of concentration, 
nightmares, flashbacks, intrusive thoughts, sleep impairment, 
suicidal ideations, anger, irritability, aggression, social 
withdrawal, and poor interpersonal relationships, with an 
assigned GAF score of no less than 40.

2.  The veteran's service-connected disability has not been 
shown by competent (clinical) evidence of record to render 
him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
major depression, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991, 2002); 38 C.F.R. §§ 4.1 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code 9405 (as in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Codes 9210, 9434 
(as effective from November 7, 1996).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability, VA 
satisfied its duty to notify by means of a November 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board observes 
that the November 2001 letter did not provide the veteran 
with notice of the type of evidence necessary to establish an 
effective date for the disability benefits on appeal.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for TDIU, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

The appellant was not explicitly asked to provide "any 
evidence in [his] possession that pertains" to his TDIU claim 
in his November 2001 letter.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's November 2001 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With respect to the issue of an increased evaluation for 
major depression, VA satisfied its duty to notify by means of 
a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A statement of the case and supplemental 
statements of the case, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant Diagnostic Code (DC) criteria for rating the 
psychiatric disability at issue under both the old and 
amended versions pertaining to mental disorders and included 
a description of the rating formulas for all possible 
schedular ratings under those Diagnostic Codes.   The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the 50 percent evaluation that 
the RO had assigned.  

The February 2003 VCAA letter did not provide the veteran 
with notice that an effective date will be assigned if 
increased disability benefits are awarded.  However, if the 
veteran expresses disagreement with an effective date 
assigned pursuant to a RO action which effectuates the Board 
decision herein, timely notice in this regard may still be 
provided.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his February 2003 letter.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
February 2003 letter informed him that additional information 
or evidence could be submitted to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the February 2003 Supplemental Statement of the 
Case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession,

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue of an increased 
evaluation for major depression was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was thereafter readjudicated, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.   The Board observes that in a March 2001 statement, 
the veteran indicated that he was in receipt of Social 
Security benefits.  The record does not contain a copy of the 
determination that granted such benefits or the clinical 
records used therein.  The record reflects that the RO 
attempted to retrieve such records from Social Security 
Administration (SSA), but that the records could not be sent 
as they had been destroyed.  The Board observes that the RO, 
in a November 2001 letter, requested that the veteran submit 
the medical records sent to the SSA.  The Board recognizes 
that there is a heightened obligation to assist the appellant 
in the development of his case, a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  While it is unfortunate that the veteran's SSA 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

Legal Criteria and Analysis

A.  Increased Rating

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability ratings are based on the VA's Schedule for Rating 
Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history. 38 C.F.R. § 4.1.  The higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examinations are also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during this appeal.  Prior 
to November 7, 1996, such disorders were rated under 38 
C.F.R. § 4.132 (1996).  Effective November 7, 1996, the 
rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130. 61 Fed. Reg. 52700 (Oct. 
8, 1996).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes during 
the pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel 
held that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir.2003), expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).



B.  Analysis

The Board notes that the veteran filed his claim for an 
increased evaluation for his service-connected major 
depression on July 28, 1995.  Therefore, the rating period 
for consideration on appeal begins July 27, 1994, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran is currently assigned a 50 percent evaluation 
under the old pyschiatric regulations in effect prior to 
November 7, 1996.  However, after reviewing the evidence of 
record, the Board concludes that under the old mental 
disorders regulations, in effect prior to November 7, 1996, 
the evidence of record demonstrates that the veteran's 
symptoms are commensurate with the criteria for a 70 percent 
rating.  In this regard, under the old C.F.R. § 4.132, 
Diagnostic Code 9405 (pertaining to psychoneurotic 
disorders)(1996), a 50 percent evaluation is warranted where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A higher, 70 percent 
evaluation, is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior.  Further, the veteran was demonstrably 
unable to obtain or retain employment.

In this case, the record reflects that in private outpatient 
treatment records dated in October and December 1995, the 
veteran had a severe exacerbation of his depression after he 
experienced problems with the contractor of a home that he 
had 


recently built.  During that time, he was very depressed, his 
thought processes were illogical, he lost weight, and he 
struggled with homicidal and suicidal thoughts.  On VA 
examination in June 1996, the veteran, who indicated that he 
was retired, reported that he experienced homicidal thoughts.  
He also indicated that he experienced poor frustration 
tolerance, poor sleep, poor appetite, and avoidance of 
others.  The veteran further noted that he argued with his 
wife and daughter, with whom he lived, as well as others for 
minimal incidents and that he did not care what happened to 
him because he was not productive and was useless.  On 
examination, the examiner reported that the veteran was 
alert, aware of the interview situation, in contact with 
reality, had responses that were relevant and coherent, and 
was oriented to person, place, and time.  However, the 
examiner also reported that the veteran displayed poor self 
esteem, poor control of anger, and had some emotional 
lability with sudden impulsive reactions.  Additionally, the 
examiner reported that the veteran had a depressed mood, a 
variable affect, poor memory for details, and although he was 
able to distinguish between right and wrong, he had poor 
insight.  The examiner assigned the veteran a GAF scale score 
of 40-45.  

The Board finds that such symptomology, particularly the 
reported suicidal and homicidal ideations, poor judgment, 
poor anger control, and sudden impulsive reactions, 
demonstrates severe social and industrial impairment that 
more closely approximates a 70 percent evaluation than a 50 
percent evaluation.  Further supporting the assignment of a 
70 percent evaluation is the assigned GAF scale score of 40 
to 45, which is reflective of serious symptoms and/ or major 
impairment in social or occupational functioning.  

However, an evaluation higher than 70 percent is not 
warranted because the evidence does not exhibit totally 
incapacitating psychoneurotic symptoms, gross repudiation of 
reality or disturbed thought affecting almost all activities.  
In this regard, it is significant to point out that the 
examiner from the June 1996 VA examination reported that the 
veteran's responses were relevant and coherent, he was in 
contact with reality, was able to distinguish right from 
wrong, and had reported a suicidal attempt not more recent 
than 10 years earlier.  His reported GAF score was not 
reflective of serious impairment in communication or 
judgment, nor an inability to function in almost all areas.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994). 

Therefore, the Board concludes that under criteria in effect 
prior to November 7, 1996 pertaining to mental disorders, the 
evidence supports a grant of 70 percent, but no higher, for 
the veteran's service-connected major depression.

The Board, after reviewing the evidence of record, also 
concludes that under the revised regulations that became 
effective November 7, 1996, an evaluation in excess of 70 
percent is not warranted for the veteran's service-connected 
major depression.  In this regard, under the revised mental 
disorders regulations, a 70 percent evaluation is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Codes 9210, 9434 (2005).

In order to assign the next higher or 100 percent rating, the 
record must show that the veteran experiences total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9210, 9434 (2005). 

The record establishes that the veteran's mental health has 
been evaluated at private facilities on numerous occasions 
between December 1996 and June 2005.  During this time, it 
was reported that the veteran experienced depression, 
anxiety, sleep impairment, insomnia, sadness, anger, 
aggression, irritability, social withdrawal, poor 
interpersonal relationships, lack of enthusiasm or 
motivation, and nightmares.  The veteran also experienced 
suicidal and homicidal ideations (although the record only 
reflects such symptomology in treatment records prior to July 
1999, and the veteran denied experiencing such in treatment 
records dated between July 2001 and June 2005).  He also 
reported that he was experiencing family problems, including 
his wife's illness.  

Similarly, on VA examination in April 1999, August 1999, 
August 2000, and June 2004, examiners reported that the 
veteran experienced depression, a constricted affect, 
nightmares, irritability, anger, and sleep impairment, and 
was verbally and physically aggressive.  However, it was also 
reported that the veteran was clean and adequately dressed 
and groomed and had good attention, insight and judgment.  He 
also was oriented to person, place, and time, had good memory 
and concentration, and had clear and coherent speech.  He 
also did not experience any hallucinations or impairment of 
thought processes or communications, and exhibited good 
impulse control.  The veteran also did not experience any 
memory loss, suicidal or homicidal ideations, delusions, or 
hallucinations.  The record further reflects that during this 
time, the examiners assigned the veteran's symptomology GAF 
scores of 50, 55, and 60.  Significantly, the examiner from 
the June 2004 VA examination indicated that the veteran's 
symptomology reflected moderate to serious impairment.

Accordingly, the Board finds the clinical findings on the 
outpatient treatment records between December 1996 and 2005 
and the clinical findings found on VA compensation and 
pension examinations between April 1999 to June 2004, and the 
veteran's GAF scores of 50, 55, and 60 demonstrate no more 
than moderate to serious symptoms, and are consistent with 
the current 70 percent rating.  Therefore, the Board finds 
that the veteran's disability picture is found to be 
appropriately reflected by the 70 percent evaluation in 
effect under the revised regulations in effect from November 
7, 1996.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).

B.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran's sole service-connected disability consists of 
major depression, which as discussed above is rated as, 70 
percent disabling, and he therefore meets the service-
connected disability requirement of 38 C.F.R. § 4.16(a) 
(2005).  However, despite having a disability rated as 70 
percent disabling, the Board concludes that the evidence does 
not establish that the veteran's service-connected major 
depression has rendered him unemployable.  In this regard, 
the veteran, on his October 1999 Application for Increased 
Compensation based on Unemployability, reported that he had 
completed high school, and asserted that he became too 
disabled to work in 1974, at which time he was a supervisor 
at an oil refinery.  According to the veteran, in his June 
1996 VA examination, he had worked at the oil refinery for 20 
years before he retired due to his neuropsychiatric 
condition.  The Board observes that Commonwealth Oil Refining 
Company reported that the veteran was indeed in receipt of 
retirement benefits.  However, there is no evidence that such 
retirement was due to disability.  Rather, the veteran's 
former employer reported that the veteran was laid off in 
August 1975.  

The Board observes that in December 1996, a private physician 
indicated that the veteran was totally disabled and that his 
psychiatric condition was more compromised because he was 
suffering from diabetes mellitus, cardiac decompensation, and 
a chronic obstructive pulmonary condition.  However, the 
Board is unable to ascertain from the physician's statements 
if he considered the veteran to be totally disabled due to 
his psychiatric disability or if it was due to his 
psychiatric disability in addition to the other referenced 
medical conditions.  Nevertheless, even if the Board 
construes the statement to mean that the veteran was totally 
disabled due to his pyschiatric disability, the Board 
observes that two VA examiners have determined that the 
veteran's service-connected major depression did not render 
him unemployable.  In this regard, in August 2000, a VA 
examiner reported that based on the veteran's history, 
records, and evaluations, he did not find that the veteran 
was unemployable based only on his service-connected 
pyschiatric condition.  Likewise, on VA examination in June 
2004, the examiner, who noted that the veteran was able to 
complete a career and properly retired from a specialized 
job, reported that the veteran's social and laboral 
impairments were not solely due to his service-connected 
depression.  According to the examiner, the veteran also had 
limitations due to his age and medical conditions.  

Thus, in the absence of any evidence that the veteran's 
service-connected disability, standing alone, is such as to 
preclude his securing and maintaining substantially gainful 
employment consistent with his education and occupational 
experience, the Board concludes that the preponderance of the 
evidence is against the claim.  Hence, a total rating based 
on individual unemployability is denied.

ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for major depression, is granted, subject to the regulations 
governing payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


